Citation Nr: 1426699	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1944 to December 1945.  He died in January 1960.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision of the RO in Nashville, Tennessee.  

The Board notes the RO issued a subsequent decision in February 2011, following which the appellant submitted a formal notice of disagreement.  However, October 2008 and April 2009 statements from the appellant and her representative clearly expressed her dissatisfaction with the September 2008 decision.  As these statements were received within one year of the September 2008 decision and evince the appellant's disagreement with that decision, the Board finds the appellant submitted a timely notice of disagreement.  No further action was taken on the appellant's claim until she submitted a new claim form in February 2010.   The Board finds that the appellant's original claim remains pending and that the September 2008 decision did not become final.  See 38 C.F.R. § 3.156(b).  

The Veteran testified before the undersigned at a May 2014 hearing at the RO.  A transcript has been associated with the file.  
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant and the Veteran married in June 1940.  

2. The Veteran died in January 1960.

3. The appellant married R.S. in June 1961.  

4. R.S. died in July 2001.  


CONCLUSION OF LAW

The appellant is precluded from recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The VCAA and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As shown below, the undisputed facts preclude the appellant from being recognized as the surviving spouse of the Veteran for purposes of the death pension benefits to which she claims entitlement.  The claims for entitlement to these benefits must therefore be denied as a matter of law, and VCAA notice and assistance duties are thus inapplicable.

II. Recognition as Surviving Spouse

The appellant claims entitlement to death pension benefits based on the Veteran's service. She argues that her marriage to R.S. should not bar her claim to benefits. For the reasons that follow, the Board concludes that the appellant's recognition as the surviving spouse of the Veteran is not warranted. 

In order to qualify as a surviving spouse, a claimant must meet several criteria. The claimant must be a person of the opposite sex legally married to the Veteran at the time of his death and must, with certain exceptions, have lived with the Veteran continuously from the date of marriage to the date of death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The evidence of record in the current appeal contains a June 1940 marriage license proving that the appellant was legally married to the Veteran.  There is no indication that the appellant and the Veteran had their marriage terminated prior to his death or that the appellant and the Veteran did not live with together from the date of marriage to the date of the Veteran's death in January 1960. 

In addition, a surviving spouse of a veteran must not have remarried, except as provided in 38 C.F.R. § 3.55.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  Here, the appellant's claim lists a marriage to R.S. in June 1961.  The appellant's claim also indicates that this marriage was terminated by the death of R.S. in July 2001.  The appellant testified regarding these dates at her May 2014 Board hearing.  The issue is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55, some of which are also listed in 38 U.S.C.A. § 103(d). 

Remarriage of a surviving spouse will not bar the furnishing of benefits if the marriage was void or was annulled.  38 C.F.R. § 3.55(a)(1).  Here, there is no indication that the appellant's marriage to R.S. was void or annulled. The appellant's marriage to the Veteran was terminated by reason of his death in January 1960. There is no legal reason based on the facts presented that the appellant's second marriage (to R.S.) should be considered void.  There is also no allegation that the marriage was annulled. 

On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, shall not bar an otherwise eligible individual for surviving spouse benefits.  38 U.S.C.A. § 3.55(a)(2).  In this case, the appellant's remarriage to R.S. was terminated by his death in July 2001.  As the appellant's remarriage did not terminate prior to November 1990, this exception does not apply.   

Several exceptions to the remarriage rule apply to benefits other than the death pension benefits currently sought on appeal.  Remarriage and termination of that marriage will not bar benefits for dependency and indemnity compensation, medical care for survivors and dependents, educational assistance, or housing loans.  See 38 C.F.R. § 3.55 (3), (4).  As none of these benefits area at issue in the instant appeal, these provisions are not applicable.  

Certain exceptions apply to those who did not remarry, but held themselves out as married to another person after the death of the Veteran.  See 38 C.F.R. § 3.55 (5), (6), (7).  An exception exists for surviving spouses whose conduct or a relationship raised an inference or presumption of remarriage or other disqualifying conduct so long as the relationship or conduct terminated prior to November 1, 1990.  See 38 C.F.R. § 3.55 (8).  As there is no indication in the evidence of record of such conduct by the appellant, these exceptions do not apply.   

Medical care for survivors and dependents benefits may also be awarded to a remarried surviving spouse, without regard to termination of the remarriage.  See 38 C.F.R. § 3.55 (9).  This is not the benefit at issue in the instant appeal. Therefore the exception does not apply. 

There are no other exceptions to the remarriage bar to benefits for death pension benefits.  See 38 C.F.R. §§ 3.50, 3.55. 

Accordingly, the Board finds that the appellant was married to the Veteran at the time of his death in 1960, but that she remarried in 1961.  The law regarding eligibility for surviving spouse benefits in death pension benefits is clear.  Under the relevant law and regulations, the appellant is not entitled to recognition as the Veteran's surviving spouse.  There is no reasonable doubt to resolve in her favor.  Consequently, the benefit-of-the-doubt rule does not apply, and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension benefits purposes is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


